Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 18 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        Dear General

                            Wilton Northside of Jms River May 18th 1781
                        
                        Having been directed by Genl Greene to take Command of the Troops in Virginia, I have also received Orders
                            from him, that every Account from this Quarter be immediately transmitted to Congress and to your Excellency; in obedience
                            to which I shall have the honour to relate our Movements, and those of the combined Armies of the Enemy.
                        When Genl Phillips retreated from Richmond, his project was to stop at Williamsburg, there to collect
                            Contributions which he had impos’d; this induced me to take a position between Pamunky & Chickahominy Rivers,
                            which equally cover’d Richmond & some other interesting parts of the State, and from where I detached Genl Nelson
                            and some Militia towards Williamsburg.
                        Having gott as low down as that place, General Phillips seemed to discover an intention to make a Landing but
                            upon advices received by a report from Portsmo. the Enemy weighed Anchor, and with all the Sail they could croud hastened
                            up the River; this intelligence made me apprehensive that the Enemy intended to manoeuvre me out of Richmond, where I
                            returned immediately & again collected our small force. Intelligence was the same day received that Lord
                            Cornwallis (who I had been assured to have embarked at Wilmington) was marching thro’ N. Carolina. This was confirmed by
                            the landing of Genl Phillips at Brandon So. side of Jms River—apprehending that both Armies would move to meet at a central
                            point. I marched towards Petersburg and intended to have established a Communication over Appamatox & Jas River,
                            but on the 9th Genl Phillips took possession of Petersburg, a place where his right flank being covered by Jas River, his
                            front by Appamatox, on which the Bridges had been destroyed in the present Invasion, and his left not being attackable but by a
                            long circuit through Fords that at this Season are very uncertain I cou’d not (even with an equal force) have gott any
                            chance of fighting him, unless I had given up this side of Jas River and the Country from which reinforcements are
                            expected.
                        It being at the Enemy’s choice to force us to an Action, while their own position insured them against our
                            Enterprises I thought it proper to shift this situation, and marched the greater part of our troops to this place, about
                            ten miles below Richmond-- Letters from Govr Nash, Genl Sumner & Genl Jones are possitive as to the arrival of Col.
                            Tarleton, and announce that of Ld Cornwallis at Hallifax. Having received a request from N. Carolina for amunition I made
                            a detachment of 500 Men under Genl Muhlenburg to escort 20,000 Cartridges over Appamatox, and to direct the Enemy’s
                            attention Colo. Gimat with his Batn & 4 field pieces Cannonaded their position from this side of the River. I hope
                            our Ammunition will arrive safe, as before Genl Muhlenberg returned, he putt it in a safe road with proper Directions. On
                            the 13th Genl Phillips died and the Command devolved on General Arnold--General Wayne’s Detachment has not yett been heard
                            of, before He arrives it becomes very dangerous to risk any Engagement whereof either of the British Armies being vastly
                            superior to us, We shall certainly be beaten, and by the loss of Arms, the dispersion of Militia, and the difficulty of a
                            junction with Genl Wayne We may loose a less dangerous chance of resistance.
                        These Considerations have induced me to think that with our so very great inferiority, and with the advantage
                            the Enemy have by their Cavalry & naval superiority, there would be much rashness in fighting them on any but our
                            Grounds, and this side of the River, and that an Engagement which I fear will be soon necessary ought if possible be
                            deferred ’till the Pensylvanians arrive, whom I have by several letters requested to hasten to our assistance. No report
                            has lately come from near Halifax tho’ a very active officer has been sent for that purpose but every Intelligence
                            confirms that Ld Cornwallis is hourly expected at Petersburg, it is true there never was such difficulty in getting
                            tollerable intelligence as there is in this Country, and the immense superiority of the Enemy’s Horses render it very
                            pracarious to hazard our small parties. Arnold has received a small reinforcement from portsmouth. Dr General Your most
                            Obedient Humble Servant
                        
                            Lafayette
                        
                        
                            P.S. In Justice to Major Mitchell and Capt. Muir who were taken at Petersburg, I have the honour to
                                inform your Excellency that they had been sent to that place on public Service. I have requested Genl Lawson to
                                collect and take commd of the Militia south of Appamattox—local impediments was thrown in the road from Hallifax to
                                Petersbe. and precautions taken to remove the horses from the Enemy’s reach. Shou’d it be possible to get arms some
                                more militia might be brought in to the field. But Genl Greene & myself labour under the same disadvantage.
                                The few militia we can with great pains collect arrive unarmed and we have not a sufficiency of weapons to putt into
                                their hands.
                        

                    